           Case 1:17-cv-03477-CCB Document 77 Filed 08/04/21 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

DARIUS KIMBROUGH,

                Plaintiff,
                                                       Case No. 17-3477-CCB
v.

TYLER SENTZ, et al.,

            Defendants.
____________________________________________/
             MOTION REQUESTING EMERGENCY CONTINUANCE

        COMES NOW Plaintiff through the undersigned attorney and respectfully states:

     1. The undersigned attorney is battling ongoing serious medical problems which recently

        required hospitalization.

     2. It is uncertain at this time when the undersigned will be able to return to the law office.

     3. In the meantime, the undersigned cannot attend conferences, hearings, and trials, and is

        presently unable to comply with discovery matters and other litigation deadlines.

     4. The undersigned has notified the Plaintiff(s) in this matter of his request for delay due to

        medical emergency.

        WHEREFORE, Plaintiff respectfully requests from this Honorable Court postpone all

conferences, hearings, and trial dates, as well as extend deadlines for discovery and all other pre-

trial deadlines, due to just shown cause.

                                       Respectfully submitted,

                                       /s/ Keith Altman
                                       Keith Altman
                                       The Law Office of Keith Altman
                                       33228 West 12 Mile Road, Suite 375
                                       Farmington Hills, MI 48331
                                       516-456-5885
                                       kaltman@lawampmmt.com
         Case 1:17-cv-03477-CCB Document 77 Filed 08/04/21 Page 2 of 2



                                CERTIFICATE OF SERVICE



        I hereby certify that on August 4, 2021, I served the foregoing document on all Defendants
of record via electronic filing:



                                                    /s/ Keith Altman
                                                    Keith Altman
                                                    Attorney for Plaintiff
